PER CURIAM. Ivan Richardson appeals the trial court’s finding that he violated probation and the resulting prison sentence. Richardson represented'himself for both the VOP hearing and the sentencing hearing held immediately after. While the court conducted a sufficient Faretta * inquiry before the violation hearing, it failed to renew the offer of counsel before sentencing. Therefore, we vacate the sentence and remand for resentencing. See Cuyler v. State, 131 So.3d 827, 828 (Fla. 1st DCA 2014) (‘While a full Faretta inquiry need not be conducted at every stage of criminal proceedings, once counsel has been waived under Faret-ta, the offer of assistance of counsel must be renewed by the court at each critical stage of the proceedings .... Sentencing is a critical stage of a criminal proceeding.”). REVERSED and REMANDED. B.L. THOMAS, C.J., and OSTERHAUS and WINSOR, JJ., CONCUR.   Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975).